DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jesse S. Bennett on 07/08/2022.

Claims have been amended as follows:
1.	(Currently Amended) A method, comprising:
creating, by a computer system, a first snapshot of a block volume at a first geographic region and at a first logical time, the block volume comprising a plurality of partitions;
transmitting, by the computer system, first snapshot data corresponding to the first snapshot to an object storage system at a second geographic region;
creating, by the computer system, a second snapshot of the block volume at the first geographic region and at a second logical time;
generating, by the computer system, a plurality of deltas comprising differences between the first snapshot of the block volume at the first geographic region and the second snapshot of the block volume at the first geographic region, each delta of the plurality of deltas corresponding to a partition of the plurality of partitions;
transmitting, by the computer system, a plurality of delta data sets corresponding to the plurality of deltas to the object storage system at the second geographic region;
generating, by the computer system, a plurality of chunk objects from the plurality of delta data sets;
transmitting, by the computer system, the plurality of chunk objects to the object storage system at the second geographic region;
generating, by the computer system, a checkpoint at least in part by aggregating object metadata associated with the plurality of deltas and the first snapshot, the checkpoint comprising a manifest of the object metadata, the object metadata comprising chunk pointers corresponding to the plurality of chunk objects in the object storage system at the second geographic region, and wherein aggregating the object metadata comprises updating the manifest to reflect a plurality of differences between the plurality of delta data sets and the first snapshot data; 
receiving, by the computer system, a restore request to generate a restore volume; and
generating, by the computer system, the restore volume from the checkpoint.
2.	(Original) The method of claim 1 wherein generating the plurality of deltas comprises:
generating a comparison between the second snapshot to the first snapshot;
determining, based on the comparison, modified data corresponding to changes between the first snapshot data and second snapshot data corresponding to the second snapshot; and
generating the plurality of deltas, wherein the plurality of deltas describe the modified data for the plurality of partitions.
3.	(Original) The method of claim 1, wherein creating the first snapshot comprises:
suspending input/output operations for the plurality of partitions, corresponding to a logical time;
generating a plurality of block images describing volume data in the plurality of partitions; and
enabling input/output operations for the plurality of partitions.
4.	(Original) The method of claim 1, wherein the restore request is a failover request, the method further comprising:
enabling the restore volume to be generated at the second geographic region; and
enabling input/output operations using the restore volume at the second geographic region.
5.	(Original) The method of claim 1, wherein the restore request is a failback request, the method further comprising:
generating the restore volume at the second geographic region;
enabling a failback volume to be generated at the first geographic region; and
restoring the first snapshot data at the first geographic region.
6.-8.	(Canceled) 
9.	(Currently Amended) A computer system, comprising
one or more processors;
a memory in communication with the one or more processors, the memory configured to store computer-executable instructions, wherein executing the computer-executable instructions causes the one or more processors to
create a first snapshot of a block volume at a first geographic region and at a first logical time, the block volume comprising a plurality of partitions;
transmit first snapshot data corresponding to the first snapshot to an object storage system at a second geographic region;
create a second snapshot of the block volume at the first geographic region and at a second logical time;
generate a plurality of deltas, each delta of the plurality of deltas corresponding to a partition of the plurality of partitions comprising differences between the first snapshot of the block volume at the first geographic region and the second snapshot of the block volume at the first geographic region;
transmit a plurality of delta data sets corresponding to the plurality of deltas to the object storage system at the second geographic region;
generate a plurality of chunk objects from the plurality of delta data sets;
transmit the plurality of chunk objects to the object storage system at the second geographic region;
generate a checkpoint at least in part by aggregating object metadata associated with the plurality of deltas and the first snapshot, the checkpoint comprising a manifest of the object metadata, the object metadata comprising chunk pointers corresponding to the plurality of chunk objects in the object storage system at the second geographic region, and wherein aggregating the object metadata comprises updating the manifest to reflect a plurality of differences between the plurality of delta data sets and the first snapshot data; 
receive a restore request to generate a restore volume; and
generate the restore volume from the checkpoint.
10.	(Original) The computer system of claim 9, wherein generating the plurality of deltas comprises:
generating a comparison between the second snapshot to the first snapshot;
determining, based on the comparison, modified data corresponding to changes between the first snapshot data and second snapshot data corresponding to the second snapshot; and
generating the plurality of deltas, wherein the plurality of deltas describe the modified data for the plurality of partitions.
11.	(Original) The computer system of claim 9, wherein creating the first snapshot comprises:
suspending input/output operations for the plurality of partitions, corresponding to a logical time;
generating a plurality of block images describing volume data in the plurality of partitions; and
enabling input/output operations for the plurality of partitions.
12.	(Original) The computer system of claim 9, wherein the restore request is a failover request, the method further comprising:
enabling the restore volume to be generated at the second geographic region; and
enabling input/output operations using the restore volume at the second geographic region.
13.	(Original) The computer system of claim 9, wherein the restore request is a failback request, the method further comprising:
generating the restore volume at the second geographic region;
enabling a failback volume to be generated at the first geographic region; and
restoring the first snapshot data at the first geographic region.
14.-16.	(Canceled)
17.	(Currently Amended) A non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed, cause one or more processors of a computer system to perform operations comprising:
creating, by the computer system, a first snapshot of a block volume at a first geographic region and at a first logical time, the block volume comprising a plurality of partitions;
transmitting, by the computer system, first snapshot data corresponding to the first snapshot to an object storage system at a second geographic region;
creating, by the computer system, a second snapshot of the block volume at the first geographic region and at a second logical time;
generating, by the computer system, a plurality of deltas comprising differences between the first snapshot of the block volume at the first geographic region and the second snapshot of the block volume at the first geographic region, each delta of the plurality of deltas corresponding to a partition of the plurality of partitions;
transmitting, by the computer system, a plurality of delta data sets corresponding to the plurality of deltas to the object storage system at the second geographic region;
generating, by the computer system, a plurality of chunk objects from the plurality of delta data sets;
transmitting, by the computer system, the plurality of chunk objects to the object storage system at the second geographic region;
generating, by the computer system, a checkpoint at least in part by aggregating object metadata associated with the plurality of deltas and the first snapshot, the checkpoint comprising a manifest of the object metadata, the object metadata comprising chunk pointers corresponding to the plurality of chunk objects in the object storage system at the second geographic region, and wherein aggregating the object metadata comprises updating the manifest to reflect a plurality of differences between the plurality of delta data sets and the first snapshot data; 
receiving, by the computer system, a restore request to generate a restore volume; and
generating, by the computer system, the restore volume from the checkpoint.

18.	(Original) The  non-transitory computer-readable storage medium of claim 17, wherein generating the plurality of deltas comprises:
generating a comparison between the second snapshot to the first snapshot;
determining, based on the comparison, modified data corresponding to changes between the first snapshot data and second snapshot data corresponding to the second snapshot; and
generating the plurality of deltas, wherein the plurality of deltas describe the modified data for the plurality of partitions.
19.-20.	(Canceled) 

 Allowable Subject Matter
Claims 1-5, 9-13, 17 and 18 are allowed over the prior art of record.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
 The Examiner and Applicant's Representative discussed the difference between the prior art Venkatesh in view of Kant and the applicant's invention and specially we discussed the proposed amendments have been fully considered and are persuasive.  The prior art rejections have been withdrawn.
The prior art of record, Kaushik  et al. (US 20170185323), teaches the intercept tracking log, captured within the second pseudo common snapshot, is evaluated to identify a delta. Dirty data of the delta is transferred from the first storage controller to the second storage controller to apply to the second consistency group (see [0073].
The prior art of record, Kumar et al. (US 20210096960) discloses: creating and management of “snapshots” (e.g., computing objects that each represent values of every block of a block storage volume or device at a specific point in time), for example, of volumes of data stored using block storage within a networked elastic computing system or on-premises storage systems external to such a networked elastic computing system and calculating the difference between the two snapshots by comparing the path structure of the blocks in the two snapshots, without having to perform a block-level data comparison, thereby reducing the consumption of valuable processing resources (see paragraphs [0021 and 0026}).
However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filling date of the claimed invention, the combination of limitations recited as  “ generating, by the computer system, a plurality of chunk objects from the plurality of delta data sets; transmitting, by the computer system, the plurality of chunk objects to the object storage system at the second geographic region; generating, by the computer system, a checkpoint at least in part by aggregating object metadata associated with the plurality of deltas and the first snapshot, the checkpoint comprising a manifest of the object metadata, the object metadata comprising chunk pointers corresponding to the plurality of chunk objects in the object storage system at the second geographic region, and wherein aggregating the object metadata comprises updating the manifest to reflect a plurality of differences between the plurality of delta data sets and the first snapshot data“ in independent claims 1, 9 and 17.
	Thus, independent claims 1, 9 and 17 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161